

[a1044pitzofferletterimage1.jpg]
Paul Guthrie
VP and Chief Legal Officer
and Corporate Secretary
7550 Ogden Dale Rd. SE
Calgary Alberta
T2P 4X9
Tel: (403)319-6184


Paul_Guthrie@cpr.ca



March 7, 2014


Private and Confidential


Laird Pitz
Via email


Dear Laird


I am very pleased to offer you the position of Vice President Security and Risk
Management with Canadian Pacific in Calgary Canada reporting to myself.


The details of this offer are as follows:


COMMENCEMENT DATE


April 2, 2014


TOTAL DIRECT COMPENSATION


In this role, the expected value of your total direct compensation package (base
salary, STIP and LTIP) will be $756,250 annually, and is comprised of:


Base Salary
Your annual base salary will be $275,000 paid bi-weekly in Canadian dollars.


Short Term Incentive Plan (STIP)
You will be eligible to participate in the Short Term Incentive Plan as it may
be amended from time to time. Your target award level will be 60% of your base
salary (or $165,000). This annual bonus is comprised of two components,
individual and corporate: 25% will be based on your individual performance as
measured through the Company’s Performance Management Program and the remaining
75% will be based on the Company’s performance against its corporate targets.
Both individual and corporate components have a maximum of 200% of target (i.e.,
for a total of 120% of base salary). In 2014, you will be eligible for a
prorated amount.




Long Term Incentive Program (LTIP)
You will be eligible to participate in the Company’s Long Term Incentive Plan
(LTIP). Subject to plan design, as it may change over time and ongoing Board

1



--------------------------------------------------------------------------------



discretion, your target award level will be 115% of base salary (or $316,250),
consisting of an allocation of 50% in regular stock options and 50% in
performance share units (PSUs). Subject to Board approval, annual grants
typically occur in January/February of each year.


OWNERSHIP GUIDELINES
    
By five (5) years from your start date, you will be required to achieve an
ownership level equivalent to two times your annual salary. To help you meet
your ownership requirements, the company has a voluntary incentive deferral
program. Annually, you may elect to defer all or a portion of your annual bonus
payment into DSUs. The Company will provide a 25% match, i.e., one DSU will be
awarded for every four DSUs acquired with your bonus deferral. The matched units
will only be provided if you are below your ownership level.


VACATION

You are entitled to five weeks’ vacation per year. For 2014, your vacation
entitlement will be prorated according to your start date.


FLEX BENEFITS


You will be eligible to participate in CPR’s FlexBenefits through Manulife, our
benefits provider. In addition to your core coverage, you will be given
individual choices regarding each of the following: life insurances for you and
your dependents, long-term disability, health care, dental care and personal
travel insurance.


An activation key will be forwarded to you with a link for accessing
FlexBenefits on line. You will be given an expiry date by which time you must
complete your enrolment. Please see attached summary of benefits.


CANADIAN PACIFIC AUTOMOBILE PLAN
The Automobile Plan allows you to select an automobile up to a value of $48,600
(excluding sales tax, transportation, and license costs). The plan also allows
you to exceed this limit but at your own expense.


The Company will obtain a vehicle and make it available for unrestricted use by
yourself and immediate family members who reside with you (as well as occasional
use by others). The Company will pay or will reimburse you for all maintenance
and operating expenses. The vehicle will be replaced after four (4) years or
100,000 kms, whichever comes first. Provision has been made to allow you to
purchase the vehicle, if you so wish, when it becomes eligible for replacement
or sooner if you leave the employ of the Company, according to the terms of the
plan.
 
As a result of your participation in this plan, you will incur an annual taxable
benefit relating to the use of the vehicle in accordance with current tax laws.
However, given it is the Company’s objective to promote the use of more fuel
efficient, environmentally friendly automobiles, should you select a vehicle
that meets the criteria for environmentally friendly

2



--------------------------------------------------------------------------------



vehicles as outlined in the Company’s Executive Automobile Policy, the Company
will gross up the Annual Lease Value (ALV) portion of the taxable benefit, based
on a percentage of the ALV calculation.


Upon relocation to Canada, please contact Doug Rasmussen at Pattison Leasing
(403) 301-2407 to arrange for your vehicle. Please note that depending on the
vehicle selected, it may take up to 6 months from order placement to receive
your vehicle, and as a result, to begin taking advantage of this benefit.


RETIREMENT PROGRAMS


You will be enrolled in the Canadian Pacific Defined Contribution (DC) Option of
the Canadian Pacific Pension Plan. CP’s competitive DC plan features employer
and employee contributions which increase over time based on your combined age
and years of service.


The following illustrates DC contribution levels.


[a1044pitzofferletterimage2.gif]
In addition, you will be eligible to participate in the Canadian Pacific Railway
Company Supplemental Retirement Plan (the Supplemental Plan), which is fully
paid by the Company. Supplemental benefits include pension benefits in excess of
the Canada Customs and Revenue Agency maximum for the DC pension plan. For your
level, this plan provides an additional notional contribution of 6% of your base
salary annually.


FLEX PERQUISITIES PROGRAM


You are eligible to participate in the Canadian Pacific Railway Flexible
Perquisite Program for senior officers. This program allows you to design the
perquisite package best suited to your individual needs (executive automobile,
clubs, financial counseling services etc.) within a set annual “flex dollar”
amount. Any unused funds at the end of the year are paid out in cash.


EXECUTIVE MEDICAL PROGRAM


You are entitled to an annual executive medical examination. The examination
includes a number of tests, which will assist in determining your health status
as well as recommending preventative and/or curative measures, thus optimizing
your health. The medical information obtained during the examination remains
strictly confidential.

3



--------------------------------------------------------------------------------





EMPLOYEE SHARE PURCHASE PLAN (ESPP)

You can also participate in the Employee Share Purchase Plan (ESPP). Shares may
be purchased through payroll deduction and the Company matches a portion of
every dollar invested (subject to certain vesting conditions). Participants can
contribute between one and ten percent of eligible earnings to the Plan. The
Company will contribute 33 cents for every dollar contributed to the Plan on the
first 6% of your contributions, on an ongoing basis


EXECUTIVE COMPENSATION CLAWBACK


By signing this offer letter you are agreeing to be bound by the Executive
Compensation Clawback Policy. The Corporation may seek reimbursement of
incentive compensation paid to you, specifically, where (i) you have received or
receive incentive compensation that is based on financial results that are
subsequently materially restated or corrected, (ii) through misconduct, you are
responsible for causing the need for such restatement or correction, and (iii)
your incentive compensation would have been lower based on the restated or
corrected results.


The Board may from time to time approve amendments to the Executive Compensation
Clawback Policy. If such amendments are made, you will be advised immediately.
For further information please see Appendix 1.


RELOCATION


As your new position is located in Calgary, the relocation of you, your family
and your household effects will be governed by the Company’s Relocation (Canada)
Policy #8801 which can be found under Employee Policies on Rail City.
As a relocating employee, please ensure that the request for Relocation Form
(Appendix II) is returned with your signed acceptance as soon as possible in
order to initiate your move. Once returned to us, Brookfield Global Relocation
Services (BGRS) will then contact you to initiate the process and answer any
questions you might have.


TAX PLANNING AND SETTLEMENT


For application to your specific tax situation, we will provide you with up to 3
hours of consultation with a tax advisor. Please contact Paul Watson, Senior
Manager at KPMG at 403-691-8487 to arrange a mutually agreeable time for this
consultation if you wish to use this service.


As a result of the complications resulting from the preparation of tax returns
during the year of transfer, the Company is prepared to provide you with
professional assistance in completing your tax returns for the transition year
and the following tax year. The Company will not compensate you for any
increased income tax burden arising from the assignment.


Due to different tax filing deadlines between the US and Canada, and the manner
in which source tax deductions are made, there may be a potential allocation of
tax liabilities between

4



--------------------------------------------------------------------------------



the two countries causing an amount owing to one jurisdiction while a refund is
expected in the other, which can only be determined upon filing of all
appropriate returns. The Company will offer a temporary advance of funds to you
to cover the timing of tax liabilities where it is necessary to pay the tax
liability owing to one jurisdiction in anticipation of a refund from the other.
However, this advance will generally be limited to the amount of anticipated
refund as such terms are intended to cover timing differences, but not to
finance your net personal tax liability. A copy of this advance of funds for
taxes is attached as Appendix III to this letter.


WORK PERMIT


This offer is conditional upon your obtaining a work permit in Canada. Until
such time that a work permit is secured, you will perform your duties from your
current location. You agree to provide such information as required, and
Canadian Pacific agrees to arrange for your application to be sent to Canadian
Immigration Authorities. This process may take up to six months.


In order to expedite your work permit application, please also provide copies of
the following documents when you submit your signed acceptance to this offer:
•Passports
•Degrees
•Marriage certificate


ADDITIONAL TERMS AND CONDITIONS OF EMPLOYMENT


Welcome to CP” Presentation
After your start date, you are invited to access “RailCity”, CP’s Intranet site,
where you can view information about our company, our policies and learn about
our benefits. To view the “Welcome to CP” presentation on “RailCity”, click on
the “Employee” tab and choose “New Employee”. If you have any difficulties
accessing the site please contact our HR Service Centre at 1-866-319-3900 or
hr-help@cpr.ca


Terms and Conditions of Employment
As a condition of employment, you will be required to read CP’s Code of Business
Ethics and electronically sign an acknowledgement that you have read and agree
to adhere to the Code of Business Ethics. You will be provided with mandatory
on-line training on CP’s Code of Ethics after the commencement of your
employment with the Company. In addition, your photograph will be posted in our
Talent Management database for the purpose of supporting the employee
development and succession planning processes.


You acknowledge that you are legally entitled to accept an offer of employment
with CP and that you have disclosed to CP any employment agreements with CN
relating to non-disclosure, non-compete and non-solicitation.


It is CP’s policy to honor all legally enforceable employment agreements an
employee has with third-parties, and to respect the intellectual property of
third parties. You therefore acknowledge that you will honour all
non-solicitation and non-disclosure agreements that you may have with CN and as
might otherwise be imposed by law.

5



--------------------------------------------------------------------------------





Future Relocation
CP is a national organization with an extensive network in Canada and the U.S.
Based on operational needs; you may be required to relocate to another work
location on the system. As well, advancement opportunities may require
geographical relocation. Should you be faced with either situation, notice of
the need to relocate and assistance to do so will be provided to you in
accordance with corporate relocation policies.


Obtaining or Maintaining Qualification
Provided you are medically fit for safety-critical positions, you may be
required to obtain a certification or to maintain your current certification /
qualification as locomotive engineer or conductor, as you may be called upon to
operate trains as and when required. This may involve operating trains away from
your normal work location.


Security Clearance


As a condition of employment, you will be required to pass a medical examination
and a security clearance, both of which will be arranged at your convenience
following your acceptance of this offer. This offer of employment is conditional
upon the results.


This offer of employment is submitted to you for acceptance, and is valid
through March 19, 2014. Please sign and return the enclosed copy of this letter,
the completed appendices and copies of the required documents and the completed
application information form on or before that date to:


Kathie Brown
AVP Total Compensation
Canadian Pacific
7550 Ogden Dale Road SE
Calgary AB T2C 4X9
e-mail: kathie_brown@cpr.ca


If you have any questions regarding your benefits and other entitlements related
to this offer of employment, please call Kathie Brown at (403) 319-6455.


Welcome to Canadian Pacific Laird, I am excited about working with you on the
many opportunities facing our organization. I look forward to your creative
input, fresh perspective and positive contribution.


I am confident that your skills will complement our team and that your career
with CP will be challenging and rewarding. We hope that you will join us!


Sincerely,


/s/ Paul Guthrie


Paul Guthrie
VP Chief Legal Officer & Corporate Secretary.

6



--------------------------------------------------------------------------------





                
                                                                                                               


Appendix I




Executive Compensation Clawback Policy




The Board of Directors may determine that incentive compensation paid to a
senior executive or former senior executive should be reimbursed to the Company
in circumstances where:


1.
The incentive compensation paid to the senior executive or former senior
executive was predicated upon the achievement of financial results that were
subsequently materially restated or corrected, in whole or in part; and



2.
The senior executive or former senior executive engaged in gross negligence,
fraud or intentional misconduct that caused or partially caused the need for
such restatement or correction, as admitted by the senior executive, or, in the
absence of such admission, as determined by the Board acting reasonably; and



3.
The incentive compensation paid to the senior executive or former senior
executive would have been lower based on the restated or corrected results.



Intentional misconduct includes (but is not limited to) acts or omissions that
are not in good faith or which are a knowing violation of a law, and can also
include conscious inaction, where no corrective measures were taken to avoid or
rectify a material decision made, which resulted in financial harm to the
Company.


In such an instance, reimbursement of all or a portion of the applicable
incentive compensation paid to the senior executive or former senior executive
under the Company’s incentive plans will be sought, as permitted by applicable
laws and to the extent the Board determines, in its sole discretion, that it is
in the best interest of the Company to so require reimbursement (including to
ensure compliance with applicable laws).


If it is determined recovery should be sought, the Board may pursue all
reasonable legal and other remedies to recover the applicable incentive
compensation, including, without limitation, by: (i) seeking repayment from the
senior executive or former senior executive; (ii) reducing the amount that would
otherwise be payable to the senior executive under a Company plan; (iii)
reducing or withholding future equity grants, bonus awards, or salary increases;
or (iv) taking any combination of these actions. These remedies would be in
addition to, and not in lieu of, any actions imposed by law enforcement
agencies, regulators or other authorities.







7

